We the Subscribers do enact our Selves in the penal Sum of fifty pounds Currant money of New England That Benony Gardner one of the Subscribers shall make his Lawfull Appearance at a Court of Vice Admiralty to be held at Newport within and for the Colony of Rhode Island on Thursday next being the fourth Day of this Instant January 1727 at ten a Clock in the forenoon at the Court house of sa Town and there make answer to a Libell fil’d against him on behalf of Henry Spencer of sa Newport Cooper and Stand and abide the Decree thereof As Witness our hands this Second Day of January in the first Year of his Majts Reign George the Second King of Great Britain etc. Annoque Dom: 1727. Witnessest Benoni Gardner
Peter Easton Henry Sabin John Rogers